IN THE SUPREME COURT OF PENNSYLVANIA
                           WESTERN DISTRICT


ERIN RUBIN, A/K/A ERIN RUBIN            : No. 609 WAL 2014
OCHOA,                                  :
                                        :
                  Respondent            : Petition for Allowance of Appeal from the
                                        : Order of the Superior Court
                                        :
           v.                           :
                                        :
                                        :
MICHAEL RAMON OCHOA,                    :
                                        :
                  Petitioner            :


                                    ORDER


PER CURIAM

     AND NOW, this 25th day of March, 2015, the Petition for Allowance of Appeal is

DENIED.